Citation Nr: 1516060	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the Veteran's service connection claim.  See February 2011 Notice of Disagreement, March 2013 Statement of the Case, April 2013 VA Form 9.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of the paperless electronic files shows they contain duplicative and/or non-relevant documents with respect to this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video-conference Board hearing in his April 2013 VA Form 9.  In September 2013, the Veteran appointed a new representative - the private attorney listed on the title page.  On September 9, 2013, the Veteran's representative requested a copy of the Veteran's claims file to the RO.

The RO issued the Certification of Appeal to the Board in October 2013.  A video-conference hearing was scheduled for December 11, 2013.  Prior to the hearing, the Veteran's representative faxed a letter to the Board stating that a copy of the Veteran's claims file had not been received and requested a copy of the claims file prior to the Board hearing.  In a December 3, 2013, letter the Veteran's representative requested a continuance of the Board hearing due to the fact that a copy of the Veteran's claims file was not provided.  The Veteran did not appear for the December 2013 video-conference Board hearing.

In July 2014, the Veteran's representative again requested a copy of the Veteran's claims file under the Freedom of Information Act (FOIA), 5 U.S.C.A. § 522.  In July 2014, a copy of the Veteran's claims file, including a copy of all of his electronic documents, was sent to the Veteran's representative.

In light of the foregoing course of events, the Boards finds that good cause has been established for the Veteran's failure to report for the December 2013 Board hearing, and thus the Veteran may be rescheduled for a video-conference Board hearing.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the local Regional Office, concerning the issue of entitlement to service connection for a low back disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

